Order entered January 23, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00426-CR

                     JAVEON DEROID DALCOURZUBER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F15-10957-J

                                             ORDER
       The reporter’s record was filed November 9, 2018. After reviewing the record, the Court

determined that several exhibits were missing and ordered a supplemental reporter’s record filed

with those exhibits. Although court reporter Kimberly Xavier filed a supplemental reporter’s

record on December 27, 2018, State’s Exhibit #60, labeled “CD – Children’s Health Medical

Records” is still missing from the record.

       We ORDER court reporter Kimberly Xavier to file a supplemental reporter’s record

containing State’s Exhibit #60 within TEN DAYS OF THE DATE OF THIS ORDER. We

caution Ms. Xavier that the failure to file the supplemental reporter’s record by that date may

result in the Court taking whatever action it deems appropriate to ensure this appeal proceeds in a
more timely fashion, including ordering that she not sit until the supplemental reporter’s record

is filed.

            Once the supplemental reporter’s record is filed, the Court will rule on appellant’s

January 16, 2019 motion to extend time to file his brief.

            We DIRECT the Clerk to send a copy of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No.3; Kimberly Xavier, court reporter, Criminal

District Court No.3; and counsel for all parties.



                                                      /s/    LANA MYERS
                                                             JUSTICE